[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR MODIFICATION
The defendant has moved for a modification of the order for support of $130.00 per week entered in May of 1989 as a result of an agreement between the parties which was approved CT Page 895 by the court.
At that time, the defendant's earnings, as set forth in his affidavit, consisted of $244.00 a week unemployment compensation. The plaintiff's earnings at the same time consisted of a net earnings from Freelance Employment of $105.81 per week. The agreement further provided for the plaintiff to obtain no alimony other than the lump sum of $5,000.00 to be paid in June of 1989. At that time the defendant expected to receive a lump sum payment from the Post Publishing Company on his leaving the job (involuntarily).
The defendant complains that the amount of child support he agreed to pay was more than the child support guidelines required him to do. That appears to be the case. The question now is whether there has been enough change in circumstances to warrant changing the order.
There has been a substantial change of circumstances of both parties if their affidavits are to be believed. The plaintiff is, obviously, earning more than she was previously, and the defendant is also. In fact, the defendant is earning almost twice what he earned at the time of the agreement.
However, if the figures are added together of their net incomes, then the amount of child support required is just short of $70.00 per week. Of course, these figures are the minimum required, not the maximum. It certainly appeared to the defendant, when he entered into this agreement when he was earning much less money, that $130.00 a week was not a large amount to pay for the support of his daughter. He is now asking the court to reduce the $130.00 almost in half at the same time he alleges earnings of over twice what he earned at the time that he entered into the agreement.
On the face of it, it does not appear equitable to the court to grant the modification requested. The guidelines are not to limit the amount that people pay for the support of their children but to require that they pay at least the amount indicated.
Consequently, the motion for modification is denied.
MARGARET C. DRISCOLL STATE TRIAL REFEREE